Appeal by defendant from a judgment of the Supreme Court, Richmond County, dated March 20, 1973, convicting him of possession of weapons, etc., as a misdemeanor, after a nonjury trial, and imposing sentence. Judgment reversed, on the law, and indictment dismissed. Under the circumstances revealed in this record, the routine license registration check of this car by the police was without reasonable suspicion; the motion to suppress the physical evidence unconstitutionally seized as a result thereof should therefore have been granted (see People v Ingle, 36 NY2d 413, 420; People v Conroy, 51 AD2d 1007). Hopkins, Acting P. J., Martuscello, Latham, Rabin and Hawkins, JJ., concur.